         Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 1 of 25



Monty L. Barnett, #6-2694
Rachel E. Ryckman, #7-4656
Keith R. Olivera (Pro Hac Vice)
White and Steele, P.C.
Dominion Towers, North Tower
600 17th Street, Suite 600N
Denver, CO 80202-5406
(303) 296-2828
mbarnett@wsteele.com
rryckman@wsteele.com
kolivera@wsteele.com

                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF WYOMING

 CARLIE SHERMAN, ANNA GOZUN,
 AMANDA NASH, and JOHN DOE on behalf of
 themselves and all similarly situated persons,

 PLAINTIFFS,

 v.

 TRINITY TEEN SOLUTIONS, INC., a
 Wyoming corporation; TRIANGLE CROSS
 RANCH, LLC, a Wyoming limited liability
 corporation; MONKS OF THE MOST                   Civil Case No. 20-CV-00215-SWS
 BLESSED VIRGIN MARY OF MOUNT
 CARMEL, d/b/a MYSTIC MONK COFFEE, a
 Wyoming corporation; GERALD E.
 SCHNEIDER; MICHAELEEN P.
 SCHNEIDER; ANGELA C. WOODWARD;
 JERRY D. WOODWARD; DANIEL
 SCHNEIDER; MATHEW SCHNEIDER;
 MARK SCHNEIDER; KARA WOODWARD;
 KYLE WOODWARD; THOMAS GEORGE;
 JUDITH D. JEFFERIS; DALLY-UP, LLC, a
 Wyoming limited liability corporation; ROCK
 CREEK RANCH, INC., a Delaware corporation;
 DIOCESE OF CHEYENNE, a Wyoming
 corporation; and the SOCIETY OF OUR LADY
 OF THE MOST HOLY TRINITY, a Texas
 corporation; and NEW MOUNT CARMEL
 FOUNDATION, INC., a Wyoming corporation,

 DEFENDANTS.
        Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 2 of 25




_____________________________________________________________________________

     BRIEF IN SUPPORT OF DEFENDANTS TRIANGLE CROSS RANCH, LLC,
GERALD E. SCHNEIDER, MICHAELEEN P. SCHNEIDER, MATTHEW SCHNEIDER,
      MARK SCHNEIDER, AND THOMAS GEORGE’S MOTION TO DISMISS
______________________________________________________________________________

                                      I.     INTRODUCTION

       Triangle Cross Ranch, LLC (“TCR”), is a therapeutic boarding program in northwest

Wyoming that offers services to at-risk teenage males in addressing personal and behavioral issues

through a combination of counseling, education, and ranch life. Participants in the program are

enrolled in the program with consent. Among the several hundreds, if not thousands of young men

who have participated in TCR’s program, only one unidentified John Doe is bringing claims

against TCR in this lawsuit. Notably, none of the three female plaintiffs alleges that they attended

any programs at TCR, ever visited TCR, or had any interaction with TCR’s employees.

       Plaintiff John Doe was a resident at TCR on only one occasion. His stay began mid-May

2011 and lasted until December 20, 2011. Class Action Complaint [Doc. 1], 87. In the Complaint

John Doe relies on conclusory allegations to support his contention that one decade ago, he was

forced to complete ranch chores - care for livestock, repair equipment, and assist with the

construction of buildings and irrigation systems - and if he did not complete those chores, then he

would be subject to discipline. These conclusory allegations, without more, are insufficient to

survive dismissal under F.R.C.P. 12(b)(6).

       In this putative class action, plaintiffs assert four causes of action against defendants

Triangle Cross Ranch, LLC, Gerald E. Schneider, Michaeleen P. Schneider, Matthew Schneider,

Mark Schneider, and Thomas George (collectively, the “TCR Defendants”): Count 1 - a claim

under 18 U.S.C. §1589(a) for allegedly obtaining the labor services of plaintiffs by means of harm

or threats of harm; Count 2 - a claim under 18 U.S.C. §1589(b) for allegedly receiving a known


                                                 2
         Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 3 of 25




benefit from forced labor; Count 3 - a claim under 18 U.S.C. § 1590(a) for alleged trafficking

(collectively, the “Labor Claims”); and Count 4 - a claim under 18 U.S.C. § 1961 for alleged

participation in an enterprise through a pattern of racketeering activity (“RICO”) Doc. 1, Counts

1-4. 1 Each cause of action suffers from fatal deficiencies and is insufficient to survive dismissal.

        With respect to the RICO claim, plaintiffs seek redress for conduct that occurred in 2011,

despite not filing this action until November 2020. Accordingly, that claim is barred by RICO’s

four-year statute of limitations. Plaintiffs also lack standing to pursue a RICO claim against the

TCR defendants because they are not seeking recovery for any alleged harm to business or property

– which is required under the RICO statute. Finally, plaintiffs have not set forth the basic elements

of a RICO claim because the allegations that misconduct occurred in a seven-month window nearly

a decade ago cannot support a finding of a pattern of racketeering injury, and the alleged predicate

acts (“the Labor Claims”) are not supported by the allegations of the Complaint.

        Plaintiffs’ Labor Claims also suffer from multiple, fatal defects.                First, the conduct

underlying plaintiffs’ claims – performing chores as part of a treatment program – is not the type

of conduct prohibited under the referenced forced labor statutes. Second, even if the conduct might

have been prohibited under those statutes, the plaintiffs’ parents consented to the conduct at issue

and thus it is not actionable. Additionally, plaintiffs have not – because they cannot – allege that

the TCR Defendants engaged in knowing conduct, which is required for pleading a viable claim.

        In total, plaintiffs seek redress for purely lawful conduct and their attempts to assert that

such conduct violates RICO (“the RICO claim”) or federal forced labor and trafficking statutes

fail as a matter of law. As such, the plaintiffs’ claims should be dismissed as to the TCR

Defendants in their entirety and with prejudice.


1
 Count 1 – Civil Action Under Federal Law for Forced Labor 18 U.S.C. § 1589(a) is not asserted against Defendant
Thomas George. Doc. 1, §§ 110-116.

                                                       3
         Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 4 of 25




                                 II.    STATEMENT OF FACTS

       For many years, TCR offered a place for parents to send their teenage sons with severe

issues such as histories of alcohol and drug abuse for intense, but beneficial treatment programs.

See Doc. 1 at 3. As part of that program, in addition to counseling, treatment, and education, the

boys participated in daily ranch chores such as feeding, grooming, and caring for the livestock

(including the less desirable task of shoving manure), and maintaining equipment and

buildings. See Doc. 1 at 49. If a resident of TCR refused to perform the chores, he might be

required to perform additional chores or otherwise be subject to discipline. See Doc. 1 at 91.

       Residents were brought to TCR by their parents or guardians and the parents and guardians

consented to their sons’ attendance by paying thousands of dollars in monthly fees to TCR. See

Doc. 1 at 97. In some instances, likely because of the difficulty of bringing a troubled teen to a

place where they could get the help they needed, the parents may have used a third-party to bring

the teenagers to TCR. See Doc. 1 at 87 fn. 33. While they were residents of TCR, the teenagers

were able to communicate with their parents by letters and telephone calls. See Doc. 1 at 17.

While TCR required the residents to complete a certain level of growth in order to complete the

program, the parents of those residents could withdraw their teenager at any time and stop paying

the monthly fees to TCR. See generally Doc. 1 at 56.

       The ranch offered two levels of housing for its residents. See Doc. 1 at 91. When a resident

first arrived at TCR, they would live in the “Wilderness Level” structure which was an outdoor

building that housed multiple residents in a camp-like setting. See Doc. 1 at 16. While the

structure did not afford all of the creature comforts found in a luxury day spa, it did provide a place

for residents to sleep, store their belongings and interact with other residents. Id. After a period

of time, when the residents had adjusted to the ranch and its daily routine, they could progress to



                                                  4
         Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 5 of 25




Bunkhouse Level. Id. In that level, the residents would acquire more options for food and

clothing, and experience more comfortable living conditions. Id.

       The only plaintiff who purportedly stayed at TCR has been identified as a “John Doe” and

stayed at the ranch for a period of seven months between May and December 2011. See Doc. 1 at

87. In the Complaint, John Doe alleges that he completed standard chores necessary for the

operation of the ranch and, if he refused to participate in his chores, asserts that he might suffer

repercussions such as being forced to perform additional chores, completing a humiliating task

such as eating bugs, or being subject to discipline or restrictions on privileges. See Doc. 1 at 88.

John Doe also contends that he could have been subjected to physical, verbal, psychological, and

emotional abuse if he did not complete those chores but he fails to set forth a single definitive fact

indicating that such abuse actually occurred. See Doc. 1 at 87-90.

       Based on those allegations, John Doe (and the other plaintiffs) assert claims for purported

violations of certain forced labor statutes (counts 1, 2,3,) and a civil RICO claim (count 4). See

generally Doc. 1 at 128-145. John Doe seeks damages for alleged bodily injury, lost wages, and

unspecified “economic harm” but does not allege that he suffered an injury to business or property.

See Doc. 1 at 142-145.

       Certain of plaintiffs’ allegations reference Trinity Teen Solutions, Inc. (“TTS”), which

operated a treatment facility for teenage girls that is wholly distinct from the TCR. See Doc. 1 at

3-4. Indeed, the TCR defendants are not alleged to be owners, officers, or directors of TTS.

Further, TTS and the TCR cater to entirely different clientele. Id. While the TCR only accepts

males as residents, TTS provides its services exclusively to female residents. Id.

                                   III.   LEGAL STANDARD

       F.R.C.P. 8(a)(2) requires that a pleading stating a claim for relief contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.”

                                                  5
          Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 6 of 25




        Rule 12(b)(6) allows a court to dismiss an action for failure to state a claim upon which

relief can be granted. A complaint survives a motion to dismiss if it contains sufficient factual

matter, accepted as true, to “state a claim to relief that is plausible on its fact.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        First, the court must “tak[e] note of the elements a plaintiff must plead to state a claim.”

Iqbal, 556 U.S. at 675. Second, the court should identify allegations that, “because they are no

more than conclusions, are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 680;

Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009) citing to Cory v. Allstate Ins., 583 F.3d

1240,1244 (10th Cir. 2009). Finally, “where there are well-pleaded factual allegations, a court

should assume their veracity and then determine whether they plausibly give rise to an entitlement

for relief.” Iqbal, 556 U.S. at 680. This plausibility determination is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

U.S. at 679. A complaint cannot survive where a court can only infer that a claim is merely

possible rather than plausible. Id. “[T]he mere metaphysical possibility that some plaintiff could

prove some set of facts in support of the pleaded claims is insufficient; the complaint must give

the court reason to believe that this plaintiff has a reasonable likelihood of mustering factual

support for these claims.” Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177, 10th Cir.

(2007) (italics in original).

    IV.     PLAINTIFFS’ RICO CLAIM (COUNT 4) FAILS AS A MATTER OF LAW

        Plaintiffs allege that the defendants violated the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. § 1961, et. seq (“RICO”). Doc. 1 at 127-145. However, plaintiffs’

RICO claim has multiple fatal defects. In order to state a RICO claim, plaintiffs must bring their

claim within four years from the date their injury occurred and allege four factors: the defendants

“(1) conduct[ed the affairs] (2) of an enterprise (3) through a pattern (4) of racketeering activity.”

                                                   6
         Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 7 of 25




Robbins v. Wilkie, 300 F. 3d 1208, 1210 (10th Cir. 2002) (internal citations omitted). Further, to

have standing to bring a RICO claim, the plaintiffs must allege that they suffered an injury to

business or property. Bixler v. Foster, 596 F.3d 751, 756 (10th Cir. 2010) citing 18 U.S.C. §

1964(c). Here, plaintiffs have failed on all accounts.

       As a threshold matter, plaintiffs have brought their claim nine years after John Doe stayed

at the ranch and five years after the statute of limitations expired. Further, plaintiffs have alleged

injuries that are insufficient to confer standing under the RICO statute because they allege only

emotional or physical harm and lost wages as their damages. Finally, plaintiffs cannot set forth

the fundamental elements of a RICO claim because they have not alleged continuous conduct or a

viable predicate act. Each of these deficiencies is fatal to plaintiff’s RICO Claim and warrants

dismissal of that cause of action.

           a. Plaintiffs’ RICO Claim is Time-Barred

       Plaintiffs’ RICO claim against the TCR Defendants is barred by RICO’s four-year statute

of limitations. While the RICO statute itself does not contain an express limitations period, the

Supreme Court in Agency Holding Corp. v. Malley-Drift Assoc., Inc., 483 U.S. 143, 156 (1987)

confirmed that a four-year statute of limitations period applies to all civil RICO actions. The Tenth

Circuit has repeatedly applied this four-year statute of limitations to RICO matters. See e.g.,

Robert L. Kroenlein Trust v. Kirchhefer, 764 F.3d 1268, 1279 (10th Cir. 2014); Bath v. Bushkin,

Gaims, Gaines & Jonas, 913 F.2d 817, 820, (10th Cir. 1990); Schrag v. Dinges, 73 F.3d 374 (10th

Cir. 1995) (internal citations omitted).

       Here, plaintiffs have offered a series of allegations in support of their RICO claim premised

on the treatment of John Doe while he was a resident of the ranch. In addition to failing to meet

the factual and legal requirements necessary to state a RICO claim, those allegations also are

untimely. Specifically, plaintiffs have alleged that John Doe was a resident of TCR from “mid

                                                  7
          Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 8 of 25




May 2011” through “December 20, 2011.” See Doc. 1 at 87. The Complaint also confirms that

“Plaintiff Doe was [only] a resident at TCR on one occasion.” See Doc. 1 at 87. Thus, even if

plaintiffs’ claim against TCR accrued on the last date that John Doe was a resident of TCR, those

claims would have accrued on December 20, 2011. Plaintiffs filed the instant action on November

25, 2020. As such, it was filed nearly nine years after the claim accrued and is barred by the

applicable four-year statute of limitations. 2

         In an attempt to avoid RICO’s four-year statute of limitations (as well as to expand the

scope of their claims), plaintiffs have attempted to define the RICO enterprise to include all of the

named defendants. 3 However, even the most cursory review of the Complaint confirms that

plaintiffs have not alleged a single fact connecting the TCR Defendants 4 to any of the events that

allegedly transpired at TTS. Instead, plaintiffs have offered a series of vague assertions that only

confirm the failure of their contention. Specifically, plaintiffs have alleged that “[u]pon

information and belief, Defendant Jerry Schneider had had his daughter… set up a similar ranch

for troubled teenage girls.” Doc. 1 at 4. Plaintiffs further contend that “Defendant Gerald

Schneider and Defendant Angela Woodward developed a joint scheme of operating for-profit

businesses” and “Defendants Angela Woodward and Jerry Woodard (sic) established TTS…

following in Gerald Schneider’s footsteps.” Doc. 1 at 51-52. Put simply, these allegations cannot



2
  Following the Supreme Court’s rejection of the “injury and pattern discovery rule” in Rotella v. Wood, 528 U.S. 549,
555 (2000), the Tenth Circuit has not confirmed whether it follows the injury-discovery rule or the injury-occurrence
rule. Under the prevailing theory, the injury-discovery rule, the claims would have accrued when John Doe was a
resident of TCR and discovered his injury. See Robert L. Kroenlien Tr. Ex rel. Alden v. Kirchefer, 764 F.3d 1268,
1275 (10th Cir. 2014). Under the injury-occurrence rule, the claims would have accrued when John Doe’s injury
occurred, which also would have been during his time at the ranch. See id. Thus, regardless of what theory applied,
John Doe’s claims would be time-barred.
3
  While the conduct at TTS also occurred more than four year prior to the filing of the Complaint, plaintiffs suggest
that certain of the plaintiffs that stayed at TTS were minor children at the time the alleged conduct occurred and that
their claims were stayed until a period where the instant action was timely.
4
  The TCR defendants do not concede that they are an “enterprise” for purposes of the RICO analysis. Rather, the
TCR defendants assert that plaintiffs could not claim that any of the TCR defendants could be part of an enterprise
that includes any of the defendants that owned or operated TTS.

                                                          8
        Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 9 of 25




support a contention that any purported RICO enterprise could include both the TTS and the TCR

defendants. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (recognizing that when considering a

motion to dismiss, a Court does not need to accept unsupported conclusory allegations as true).

       Under the RICO statute, an enterprise is defined as “any individual, partnership,

corporation, association or other legal entity, and any union or group of individuals associated in

fact although not a legal entity.” 18 U.S.C. § 1961(4). When interpreting that statute, Courts have

found that an association-in-fact enterprise must have three structural features: (1) a purpose; (2)

relationships among those associated with the enterprise; and (3) longevity sufficient to permit

those associated to pursue the enterprise’s purpose. Boyle v. United States, 556 U.S. 938, 946

(2009). In Boyle, for example, the Court found that a group of individuals who robbed over thirty

(30) night deposit boxes over the course of several years was an enterprise in fact, because they

planned the robberies in advance, worked together to gather the necessary tools, and divvied up

the proceeds. See id. at 952. The Court recognized that there would not have been an association

in fact enterprise if the individuals had acted “independently and without coordination.” Id. at 94-

97 fn. 4. Thus, when there is merely parallel conduct by alleged tortfeasors, without coordination,

there is not a cohesive enterprise. See e.g., Rao v. BP Prods. N. Am. Inc., 589 F.3d 389, 400 (7th

Cir. 2009) (affirming dismissal of a RICO claim for failure to allege an association in fact

enterprise consisting of different actors involved in different events without suggesting how the

group acted together with a common purpose or through a common course of conduct).

       In an opinion authored by Current Associate Justice of the Supreme Court of the United

States Neil Gorsuch, the Tenth Circuit applied the Boyle test to determine whether a well-organized

group of independent drug dealers working out of the same motel were considered an enterprise

under RICO. United States v. Hutchinson, 573 F.3d 1011 (10th Cir. 2009). The now Justice

Gorsuch described key relevant facts that supported a finding of a single enterprise:

                                                 9
        Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 10 of 25




           Denver's Alpine Rose Motel was something of a "drive-thru" crack market.
           Customers needed only to pull their cars into the parking lot to receive
           window-side service from one of the motel's resident drug runners. A runner
           would take the customer's order, proceed to different motel rooms occupied
           by crack dealers until he found sufficient quantities to fill the order, and
           then make the delivery. So-called enforcers helped keep the peace among
           the motel's residents. Two leaders of the operation replenished the various
           dealers' drug supply on a daily basis and mediated disputes. A peculiar sort
           of community spirit evolved, with a Mother's Day "crack scramble" and an
           Easter egg hunt with rocks of crack substituted for eggs. The business model
           proved highly successful--some 100 customers visited each day at the
           height of the motel's crack dealing operation in the summer of 2004.

Id. at 1016.

       Here, there are no such allegations of coordination between the TCR defendants and the

TTS Defendants. To the contrary, the allegations confirm that the operations were entirely

separate. Most notably, while the TCR defendants offered services to troubled males, the TTS

Defendants offered services to troubled females. Thus, no resident of TCR was also a resident of

TTS. Further, the Complaint does not allege that the ranch and TTS shared owners, directors, or

officers. Instead, the Complaint acknowledges that the individuals who owned and operated each

entity were separate individuals. Finally, the Complaint does not make any allegations of shared

services between the ranch and TTS or contend that there was any financial dependency between

the two entities. Thus, the ranch and TTS could not constitute an enterprise-in-fact. And, even if

the three female plaintiffs’ allegations were timely (which they are not), that conduct could not be

used to support a claim against the TCR defendants.

           b. Plaintiffs Lack Standing to Pursue a RICO Claim Where There Are No

               Allegations of an Injury to Business or Property

       In order to have standing to bring a civil claim under RICO, a plaintiff must allege injury

to either their business or property. 18 U.S.C. § 1964(c); Ivar v. Elk River Partners, LLC, 705 F.

Supp. 2d 1220, 1235 (D. Colo. 2010). The phrase “business or property” is read narrowly to


                                                10
        Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 11 of 25




“assure that RICO is not expanded to provide a federal cause of action and treble damages to every

tort plaintiff.” Makowski v. United Bhd. of Carpenters & Joiners of Am., 2010 U.S. Dist. LEXIS

77775 *37; (S.D. N. Y. 2010) (internal citations omitted). As one Court explained:

           Although RICO is to be read broadly, Sedima, S.P.R.L. v. Imrex Co., 473
           U.S. 479, 497, 105 S. Ct. 3275, 87 L. Ed. 2d 346 (1985), "[t]he phrase
           'business or property' also retains restrictive significance." Reiter v.
           Sonotone Corp., 442 U.S. 330, 339, 99 S. Ct. 2326, 60 L. Ed. 2d 931
           (1979). See also DeMauro v. DeMauro, 115 F.3d 94, 97 (1st Cir.
           1997) ("But while RICO is to be construed broadly, Sedima, 473 U.S. at
           498, 'injury to property' is not an infinitely elastic concept."). Such
           restriction "'helps to assure that RICO is not expanded to provide a federal
           cause of action and treble damages to every tort plaintiff.'" Maio v. Aetna,
           Inc., 221 F.3d 472, 483 (3d Cir. 2000) (quoting Steele v. Hospital Corp. of
           Am., 36 F.3d 69, 70 (9th Cir. 1994)). Thus, as a basic rule, injury to business
           or property "'requires proof of a concrete financial loss and not merely
           injury to a valuable intangible property interest.'" Maio, 221 F.3d at
           483 (quoting Steele, 36 F.3d at 70). See also McLaughlin v. Am. Tobacco
           Co., 522 F.3d 215, 227 (2d. Cir. 2008) ("A plaintiff asserting a claim
           under 18 U.S.C. § 1964(c) must allege actual, quantifiable injury.")
           (emphasis in original); Regions Bank v. J.R. Oil Co., 387 F.3d 721, 728 (8th
           Cir. 2004) ("'[A] showing of injury requires proof of concrete financial loss,
           and not mere injury to a valuable intangible property interest.'"
           (quoting Steele, 36 F.3d at 70)); In re Taxable Municipal Bond Sec.
           Litig., 51 F.3d 518, 523 (5th Cir. 1995) (noting that RICO does not protect
           an "intangible property interest"); Price v. Pinnacle Brands, Inc., 138 F.3d
           602, 607 (5th Cir. 1998) ("Injury to mere expectancy interests or to an
           'intangible property interest' is not sufficient to confer RICO standing."); In
           re Bridgestone/Firestone, Inc. Tires Products Liability Litig., 155 F. Supp.
           2d 1069, 1090 (S.D. Ind. 2001) ("Federal courts have consistently and
           repeatedly held that to satisfy the injury requirement of section 1964, a
           plaintiff must prove an actual, concrete, monetary loss.")

Ivar, 705 F. Supp. 2d at 1232-1233.

       Here, plaintiffs have alleged three categories of damages: (1) they have been force[d] to

perform labor services without compensation; (2) they have “suffered emotional and physical

pain” and (3) they have “suffered economic damages” likely flowing from alleged bodily

injuries. See Doc. 1 at 143-145. None of those three categories of purported damages alleges an

injury to business or property and thus, plaintiffs do not have standing to pursue a RICO claim.


                                                 11
        Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 12 of 25




       Plaintiffs must allege facts demonstrating an injury to their business or property and not

physical, emotional or reputational harm or any economic aspect of such harm--and that plaintiffs’

injury is proximately caused by the acts constituting the RICO violation. Hollander v. Flash

Dancers Topless Club, 340 F.Supp. 2d 453, 458 (S.D.N.Y. 2004) citing to Holmes v. Securities

Investor Protection Corp., 503 U.S. 258, 265-68 (1992); Sedima, S.P.R.L. v. Imrex Co., 473 U.S.

479, 497 (1985); Ideal Steel Supply Corp. v. Anza, 373 F.3d 251, 257 (2d Cir. 2004). Rylewicz v.

Beaton Services, Ltd., 888 F.2d 1175, 1180 (7th Cir. 1989); Grogan v. Platt, 835 F.2d 844, 847

(11th Cir.) (“Pecuniary losses are so fundamentally a part of personal injuries that they should be

considered something other than injury to ‘business or property’.”), rehearing denied, 851 F.2d

1423 (11th Cir.), cert. denied, 488 U.S. 981, 102 L. Ed. 2d 562 (1988); Shaw v. Rolex Watch

U.S.A., Inc., 776 F. Supp. 128, 134-35 (S.D.N.Y. 1991) (emotional distress and physical injury not

cognizable under RICO).

       Lastly, under the instant facts, plaintiffs cannot allege lost wages as a basis for standing to

assert a RICO claim. Specifically, plaintiffs have not alleged that they expected to receive

compensation for completing the chores that were part of the treatment program and any

guestimate of the reasonable compensation for performing such chores would not be an actual

quantifiable loss. As an initial matter, plaintiffs’ lost wages claim fails because the chores they

performed were part of the treatment at TCR and, as they concede, the expectation was that the

plaintiffs would pay TCR for their treatment (and not the other way around). As the Complaint

makes clear, parents paid monthly fees for their teenage children to attend a working ranch. See

e.g., Doc. 1 at 3 (“The Triangle Ranch is advertised as a fifty thousand (50,000) acre working

ranch with over one thousand (1,000) head of cattle.”); See Doc. 1 at 97. (emphasis added).

Absent from the Complaint is any allegation that the parents or residents expected that their

teenagers would receive wages for the chores they performed.

                                                 12
        Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 13 of 25




       These circumstances are in stark contrast to cases where Courts have found a standing for

a plaintiff to bring a RICO claim when they accepted a job offer and were denied reasonable

compensation and forced to work through threats such as visa loss or deportation. See, e.g., Tanedo

v. East Baton Rouge Parish Sch. Bd, 2012 U.S. Dist. LEXIS 157725 *2-8 (C.D. Cal. 2012) (finding

standing to bring a RICO claim where plaintiffs, Filipino citizens, accepted a job to teach in the

United States from a recruiter, and then were forced by that recruiter to pay additional fees in order

to retrieve their passports from that recruiter and, when eventually permitted to work, were faced

with threats of job and visa loss).

       Plaintiff John Doe’s request to receive compensation for his chores performed at TCR more

than nine years ago is simply an attempt to manufacture standing to sustain the RICO claim.

However, an untimely request for payment for services where both parties understood that no

payment would be made, supported by a guestimate of the costs and value of those services is not

an actual, quantifiable injury that could support a RICO claim. See Ivar, 705 F. Supp.2d at 1232

(observing that a showing of injury “requires proof of concrete financial loss, and not mere injury

to a valuable intangible property interest” and “[a] plaintiff asserting a claim under 18 U.S.C.

1964(c) must allege actual, quantifiable injury.”).

           c. Plaintiffs’ RICO Claim Fails as a Matter of Law Because They Have Not

               Alleged Continuous Conduct

       Plaintiffs’ RICO claim against the TCR Defendants also fails because they have not alleged

any facts showing that the conduct was continuous. In order to set forth a pattern of racketeering

conduct, a plaintiff must demonstrate “that defendants have committed two or more predicate acts,

but also that the predicates themselves amount to, or that they otherwise constitute a threat of

continuing racketeering activity.” See Davidson v. Grant Thornton, LLP, 582 Fed. Appx. 773,775-



                                                 13
        Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 14 of 25




776 (10th Cir. 2014). This continuity can be shown in two different forms, open-ended continuity

and closed-ended continuity.

       Under open-ended continuity, the plaintiffs must show “past conduct that by its nature

projects into the threat of repetition.” H.J. Inv. V. Northwestern Bell Tel. Co., 492 U.S. 229, 241

(1989) (internal citations omitted). Such a threat exists when (1) a specific threat of repetition

exists, (2) the predicates are a regular way of conducting an ongoing legitimate business, or (3) the

predicates can be attributed to a defendant operating as part of a long-term association that exists

for criminal purposes. Id. at 243. To establish open-ended continuity, a plaintiff cannot rely on a

hypothetical possibility of further acts or contend that a defendant who was once a RICO violator

is likely to always be a RICO violator. See Edmondson & Gallagher v. Alban Towers Tenants

Ass’n, 48 F.3d 1260, 1264 (D.C. Cir. 1995). Courts will reject a claim of open-ended continuity

when the conduct at issue does not have a risk of future repetition. See e.g., Turner v. Cook, 362

F.3d 1219, 1230 (9th Cir. 2004) (finding no open-ended continuity when one of the defendants

had stopped committing the alleged predicate act); Daedalus Capital, LLC v. Vinecombe, 625 Fed.

App’x. 973 (11th Cir. 2015) (finding no open-ended continuity when the criminal activity was not

likely to repeat itself). Here, there has been no allegation of forced labor by any plaintiff in the

last nine years and, accordingly, there is no reasonable threat that such activity could resume.

       Under closed-ended continuity, a plaintiff can assert that, even if not continuing at present,

the alleged wrongful conduct arose from a “series of related predicates extend[ed] over a

substantial period of time.” H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 242 (1988). The

Tenth Circuit has recognized that a closed period must extend over “a substantial period of time”

and a “few weeks or month are insufficient.” See Resolution Trust Corp. v. Stone, 998 F.2d 1534,

1543-44 (10th Cir. 1993); see also Spool v. World Child Int’l Adoption Agency, 520 F.3d 178, 184

(2d Cir. 2008) (“[a]lthough we have not viewed two years as a bright-line requirement, it will be

                                                 14
         Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 15 of 25




rare that conduct persisting for a shorter period of time establishes closed-ended continuity.”);

Tabas v. Tabas, 47 F.3d 1280, 1293 (3d Cir. 1995) (“this court has faced the question of continued

racketeering activity in several cases, each time finding that conduct lasting no more than twelve

months did not meet the standard for closed-ended continuity” citing to Hughes v. Consol-

Pennsylvania Coal Co., 945 F.2d 594, 610-11 (3d Cir. 1991)).

         Plaintiffs assert that they are proceeding under a theory of open-ended continuity. Doc. 1

at 141. However, the bare allegations made by John Doe concerning the conduct of the TCR

Defendants cannot support a claim under either theory of continuity. Plaintiffs’ lone allegations

of misconduct at TCR pertain to conduct that occurred more than nine years ago. Such stale

allegations (which has not repeated themselves) cannot support a claim of open-ended

continuity. See Turner, 362 F.3d at 1230. Plaintiffs’ claim fares no better when examined under

the lens of closed-ended continuity. Even assuming that alleged misconduct occurred for the entire

seven-month period when John Doe was at TCR, such conduct does not support a closed-ended

continuous pattern of conduct. Courts routinely reject RICO claims premised on alleged conduct

that occurred for a few months because such a short time span does not set forth a pattern of

racketeering activity. 5 See, e.g., Battiste v. Arbors Mgmt., Inc., 522 F. App’x. 171, 173 (3d Cir.

2013) (affirming dismissal where scheme lasted only ten months); Tabas, 47 F.3d at 1293

(rejecting RICO claim for conduct lasting no more than 12 months). Therefore, the plaintiffs have

not alleged a pattern of racketeering activity.




5
  To be clear, the Tenth Circuit considers additional factors when assessing whether an alleged pattern of racketeering
conduct meets the standard for closed-ended continuity, such as the number of participants and victims and the number
and variety of predicate acts. See Resolution Trust, 998 F.2d at 1543-44. Given that the Complaint identifies only a
single purported victim, a single type of predicate act, and no verifiable instances of such conduct, the other factors
also confirm that the plaintiffs’ allegations cannot support a finding of closed-ended continuity.

                                                          15
        Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 16 of 25




           d. Plaintiffs Have Failed to Allege a Predicate Act and Accordingly Their RICO

                 Claim Fails

       Plaintiffs’ RICO claim also fails because they have not set forth a viable predicate act. 18

U.S.C. § 1961 sets forth a list of conduct that could be a predicate act for purposes of a civil RICO

claim. Plaintiffs contend that the predicate acts that support their RICO claim are the forced labor

claims set forth in Counts 1, 2, and 3. However, as further discussed below, those forced labor

claims fail as a matter of law because: (1) the forced labor statutes do not prohibit the conduct of

the TCR Defendants; (2) plaintiffs’ parents or guardians consented to the conduct at issue; and, (3)

plaintiffs have not set forth any facts to support the knowledge element of a Trafficking Victims

Protection Act claim. Accordingly, plaintiffs have not set forth a viable predicate act and their

RICO claim fails.

                 V.      PLAINTIFFS’ LABOR CLAIMS (COUNTS 1, 2, AND 3)

                                      FAIL AS A MATTER OF LAW

       In addition to its RICO cause of action, plaintiffs also set forth three causes of action

(Counts 1, 2, and 3) alleging that the TCR Defendants forced the plaintiffs to perform labor in

violation of three federal “forced labor” and “human trafficking” statutes: (1) 18 U.S.C. § 1589(a);

(2) 18 U.S.C. § 1589 (b); and 18 U.S.C. § 1590 (a) (collectively referred to as the “Labor Claims”).

       Count 1 of the Complaint alleges a violation of 18 U.S.C. § 1589 (a). That statute prohibits

anyone from knowingly providing or obtaining the labor or services of a person by any of the

following means:

           (1)        by means of force, threats of force, physical restraint, or threats
                      of physical restraint to that person or another person;
           (2)        by means of serious harm or threats of serious harm to that
                      person or another person;
           (3)        by means of the abuse or threatened abuse of law or legal
                      process; or

                                                  16
        Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 17 of 25




           (4)     by means of any scheme, plan, or pattern intended to cause the
                   person to believe that, if that person did not perform such labor
                   or services, that person or another person would suffer serious
                   harm or physical restraint.

18 U.S.C. § 1589 (a) (emphasis added).

       Based on plaintiffs’ recitation of the elements of subcategories (1), (2), and (4) in their first

cause of action, it appears that plaintiffs are proceeding solely under those theories of liability.

(Doc. 1 at 110-116).

       Plaintiffs’ second cause of action against the TCR Defendants alleges a violation of 18

U.S.C. § 1589 (b). That statute prohibits anyone from knowingly benefiting financially or by

receiving anything of value, from participation in a venture which has engaged in the providing or

obtaining of labor or services by any of the means described in subsection (a), knowing or in

reckless disregard of the fact that the venture has engaged in the providing or obtaining of labor or

services by any of such means. Id.

       Plaintiffs’ third cause of action alleges a violation of 18 U.S.C. § 1590(a). That statute

prohibits knowingly recruiting, harboring, transporting, providing or obtaining by any means, any

person for labor or services.

       With respect to Counts 1-3 of the Complaint, plaintiffs offer a single set of facts to support

their allegations against the TCR Defendants. Plaintiffs contend that John Doe completed ranch

chores against his will out of fear that, if he did not complete the chores, he might be subject to

discipline or unspecified abuse. See Doc. 1 at 87-90. Plaintiffs never allege that John Doe

expected to receive payment for the chores in 2011, at the time that he completed them, which may

explain why John Doe waited nine years to demand compensation.

       The allegations relied upon by plaintiffs to support their Forced Labor Claims are

insufficient to survive dismissal at this stage. First, the claims seek redress for conduct that is not


                                                  17
        Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 18 of 25




protected by the federal labor and trafficking statutes at issue. Second, the parents of the plaintiffs

consented to the conduct at issue and thus the conduct was not unlawfully compelled. Finally,

plaintiffs have not alleged that any of the TCR Defendants knowingly violated the Forced Labor

Statutes. Thus, similar to the RICO claim, plaintiffs’ Labor Claims should be dismissed with

prejudice.

             a. The Alleged Conduct Is Not the Type of Conduct Prohibited by the

                Trafficking Victims Protection Act

       The Trafficking Victims Protection Act (“TVPA”) prohibits a party from knowingly

obtaining the labor of another through threats of force, physical restraint, or serious harm. 18

U.S.C. § 1589 (a).     Plaintiffs who have successfully raised forced labor or human trafficking

claims have generally alleged the same type of conduct. Typically, those claims involve a plaintiff

who has been lured to the United States under false promises of reasonable pay and safe working

conditions. Once they arrive, the plaintiff is forced to labor for long hours for minimal or no pay,

often have their passports confiscated by their hosts, and are subjected to threats of deportation if

they complain. Put simply, those plaintiffs, unlike the plaintiffs in this lawsuit, had been promised

reasonable employment and compensation, did not consent to the conduct at issue, and were not

free to leave at any time or were otherwise subject to duress.

       For example, in Kiwanuka v. Bakilana, 844 F. Supp. 2d 107, 110-12 (D.D.C. 2012) a

plaintiff filed suit under 18 U.S.C. § 1589 and 18 U.S.C. § 1590 (a) alleging that she was lured to

the United States under false pretenses and was subsequently forced to work for minimal pay under

threat of deportation. There, the plaintiff, a Tanzanian citizen, traveled to the United States to

work as a maid/nanny in exchange for “reasonable working conditions, educational opportunities,

and decent pay.” Id. However, once she arrived in the United States, the host family confiscated

her passport, kept her in isolation, and told her she would be deported within 24 hours if she did

                                                  18
        Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 19 of 25




not work long hours as a domestic servant and nanny. Fearing deportation, the plaintiff worked

seven days a week, often without taking breaks to rest or eat, and endured regular verbal and

psychological abuse from one of her employers. In rejecting the defendants’ motion to dismiss,

the Court found that such facts set out a claim for involuntary servitude, because the plaintiff was

compelled to continue working through the threat of being deported (and not of her own volition).

Kiwanuka, 844 F. Supp. 2d at 16. Similarly, in Samirah v. Sabhnani, 772 F. Supp. 2d 437

(E.D.N.Y. 2015), the plaintiffs, Indonesian citizens, were lured to the United States under promises

that they could work for reasonable pay as caretakers of the Defendants’ homes. However, when

they arrived in the United States, they were forced to work as domestic services for little pay while

living under very poor conditions and being physically abused. Based on the findings by the Court

in a related criminal matter (which had convicted defendants of holding the plaintiffs in a condition

of peonage), the Eastern District of New York granted plaintiffs’ motion for summary judgment

premised on violations of forced labor and other statutes.

        Here, the plaintiffs here were not lured to TCR under promises that they would receive jobs

and compensation. To the contrary, plaintiff John Doe’s family paid for the treatment he received

while at TCR, which included participation in ranch chores and he was never promised that he

would be compensated for any work he performed. (Doc. 1). Moreover, plaintiff John Doe does

not allege – because he cannot allege – that his parents could not remove him from TCR at any

time.

        At most, plaintiff John Doe has alleged that, if he did not complete his chores, he might be

subject to consequences, such as the inability to complete TCR’s treatment program, the loss of

the opportunity for certain benefits such as upgraded food or housing, or a requirement that he




                                                 19
         Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 20 of 25




perform additional chores. 6 See Doc. 1 at 91 fn. 36. However, even if plaintiff John Doe was

presented with consequences for his failure to complete his chores, such admonitions do not

constitute threats sufficient to support a Labor Claim. Circumstances similar to those alleged by

the plaintiffs in this case were rejected as insufficient to support a trafficking claim by the Ninth

Circuit in Headley v. Church of Scientology Int’l, 687 F.3d 1173, 1180 (9th Cir. 2012). In that

case, a husband and wife sued Scientology claiming that they had been forced to continue working

for the church under threat of being labeled as “suppressive persons” i.e., excommunicated, which

would cause them to lose touch with their family and friends who were members of the church. In

deciding that the plaintiffs have not set out a claim for human trafficking, the court noted that the

plaintiffs were free to leave the church at any time, and the warnings that leaving the church’s

employment would cause them to be excommunicated were merely advisements of the

consequences of leaving the church and not threats sufficient to support a trafficking claim.

Headley, 687 F.3d at 1180.

        Similarly, plaintiff John Doe was warned that if he did not fulfill certain elements of the

treatment program then he would not be able to complete the program or might be subject to

discipline, but he was never prevented from leaving the program at any time. And, like the

plaintiffs in Headley, the plaintiff in this case cannot assert a claim for forced labor simply because

he might not have been informed that his failure to complete certain tasks might result in negative

consequences.

             b. Plaintiffs’ Labor Claims Fail Because the Parents Consented to Their

                 Teenage Child’s Attendance at TCR


6
 Plaintiffs do contend that they might be subject to verbal or physical abuse if they did not perform their chores.
However, plaintiffs have failed to put to any specific act by any TCR Defendant that might constitute abuse and only
offer the conclusory, unsubstantiated allegation through a footnote that one TCR Defendant “physically abused” John
Doe in an unspecified manner on two undisclosed occasions.

                                                        20
         Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 21 of 25




         Plaintiffs’ Labor Claims also fail, because the TCR Defendants obtained consent to

perform the alleged labor in advance of any of the purported plaintiffs’ residency at TCR. To

succeed on their forced Labor Claim, plaintiffs must show that their labor was compelled by

improper means. See 18 U.S.C. 1589 (a) (“serious harm” includes “any harm…that is sufficiently

serious... to compel a reasonable person… to perform…labor or services). However, as the

Complaint acknowledges, the plaintiffs’ parents consented to their sons enrolling in the ranch’s

treatment program – which included the performance of ranch chores - when they paid for the

enrollment fees. See Doc. 1 at 2-3, 56. Such consent negates the plaintiffs’ claims.

         To be clear, a parent has the right to make their minor child complete chores, such as those

allegedly required at the ranch. As the Sixth Circuit in United States v. Toviave, 761 F.3d 623,

625 (6th Cir. 2014) recognized, “[a]n American parent has always had the right to make his child

perform household chores.” Further, “[a] person standing in loco parentis, or ‘in the place of a

parent’… also has that right.” See id. (internally quotations omitted). And, “[t]he forced labor

statute could not have been intended to overturn this longstanding parental right” because

“[f]orcing children to do household chores cannot [amount to] forced labor without reading the

statute as making most responsible Americans parents and guardians into federal criminals”. See

id. 7

         Thus, even if plaintiffs contend that they never consented to the TCR defendants requiring

them to complete chores as part of their treatment program, their parents did consent (and were

able to consent on their children’s behalf). As such, the plaintiffs cannot show that they were

compelled to complete labor by improper means and their Labor claims must fail.



7
 A child also requires his parent to consent on their behalf for most health care and treatment services. See Wyo. Stat.
§ 14-1-101. Thus, even if plaintiffs attempt to recharacterize the chores as health care treatments and not chores, their
parents were still entitled to consent on their behalf.

                                                           21
         Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 22 of 25




             c. Plaintiffs Fail to Allege Knowingly Violations of the Forced Labor Statutes

                 by TCR Defendants

        The three Labor Claims are premised on violations of 18 U.S.C. § 1589(a), (b) and 18

U.S.C. § 1590 (a). While those claims set forth criminal penalties, 18 U.S.C. § 1595(a) permits a

party to bring a civil cause of action against someone who has purportedly violated those statutes.

However, in the absence of a criminal conviction, a plaintiff asserting a violation of a forced labor

statute, must demonstrate that a defendant knew or should have known that he has engaged in an

act violating such statutes. Ricchio v. Bijal, Inc., 424 F.Supp.3d 182, 193 (D. Mass 2019). Here,

plaintiffs have not met that burden.

        Indeed, plaintiffs have not made any assertions that the individual TCR Defendants acted

with knowledge that they were violating the Forced Labor Statutes. In fact, the Complaint makes

virtually no assertions against any specific individual other than providing their title, address for

service (which is often incorrect), and ownership interest in any of the named entities. 8 This failure

to allege knowledge by any individual is not surprising. The TCR Defendants could not have had

knowledge that they were violating a federal forced labor statute because they were aware that the

parents had consented to the children’s participation in the treatment program at a working ranch

and had paid substantial monthly fees to TCR for that privilege. (Doc. 1) Further, TCR could not

have knowingly violated a statute, because absent knowledge by one of its agents (which plaintiffs

have not alleged), knowledge cannot be imputed to an impersonal entity. See U.S. v. A&P

Trucking Co., 358 U.S. 121, 125 (1958). Thus, none of the TCR Defendants knowingly violated




8
  Plaintiffs do make an allegation that John Doe was purportedly physically abused by Thomas George in an
unspecified matter at an unspecified time. However, plaintiffs have not asserted any fact suggest that such abuse
actually occurred or otherwise offered any fact showing that Thomas George had knowingly violated of a forced labor
statute.

                                                        22
         Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 23 of 25




a forced labor statute and the Labor Claims can be dismissed for that independent reason (as well

as those cited above). 9

                                                CONCLUSION

        Plaintiffs have failed to state any viable claim against the TCR Defendants. Specifically,

plaintiffs’ RICO claim (Count 4) fails because: (1) the conduct purportedly supporting the RICO

claim occurred nine years ago and therefore is barred by the controlling four year statute of

limitations; (2) plaintiffs do not have standing to bring a RICO claim because they have not

suffered an injury to business or property; (3) plaintiffs have not plead the elements of RICO

because the alleged wrongful conduct occurred nine years ago over a period of seven months and

thus does not constitute a pattern of racketeering activity; and (4) plaintiffs have not alleged a

viable predicate act, because their claim that the TCR Defendants violated certain forced labor

statutes fails as a matter of law.

        Plaintiffs’ Labor Claims (Counts 1, 2, and 3) also fail because: (1) the forced labor statutes

do not prohibit the conduct at issue; (2) the plaintiffs’ parents consented to the conduct at issue

and therefore plaintiffs were not compelled to engage in any forced labor; and (3) the plaintiffs

have not set forth any allegations suggesting that the TCR Defendants knowingly violated the

forced labor statutes.

        Each of these deficiencies is fatal to plaintiffs’ claims. Accordingly, the TCR Defendants

request that the Court dismiss the Complaint against each of them in its entirety and with prejudice

and grant such other and further relief as the Court deems appropriate.

        ///

        ///


9
  The TCR defendants hereby incorporate the arguments and authorities raised by the other defendants in their motions
to dismiss for failure to state a claim.

                                                         23
Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 24 of 25




Respectfully submitted this 22nd day of January, 2021.

                                            WHITE & STEELE, P.C.

                                            /s/ Rachel E. Ryckman
                                            Monty L. Barnett, #6-2694
                                            Rachel E. Ryckman, # 7-4656
                                            Keith R. Olivera (Pro Hac Vice)
                                            White and Steele, P.C.
                                            Dominion Towers, North Tower
                                            600 Seventeenth Street, Suite 600N
                                            Denver, CO 80202
                                            ATTORNEYS FOR DEFENDANTS
                                            TRIANGLE CROSS RANCH, LLC
                                            GERALD E. SCHNEIDER;
                                            MICHAELEEN P. SCHNEIDER
                                            MATTHEW SCHNEIDER;
                                            MARK SCHNEIDER and
                                            THOMAS GEORGE




                                       24
        Case 0:20-cv-00215-SWS Document 83 Filed 01/22/21 Page 25 of 25




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed on January 22, 2021, with the Clerk
of Court using the CM/ECF system which will automatically send email notification of such filing
to the following attorneys of record:


Michael Rosenthal              mike@hkwyolaw.com
Nathan Nicholas                nnicholas@hkwyolaw.com
Brice M. Timmons               brice@donatilaw.com
Bryce Ashby                    bryce@donatilaw.com
Craig Edgington                craig@donatilaw.com
Frank L. Watson, III           fwatson@watsonburns.com
Rick L. Koehmstedt             rick@schwartzbon.com
Patricia K. Buchanan           pkb@pattersonbuchanan.com
Thomas Quinn                   tquinn@gordonrees.com
Lillian Alves                  lalves@grsm.com
Loyd E. Smith                  lsmith@hickeyevans.com
Paul J. Hickey                 phickey@hickeyevans.com
Traci Lacock                   tlacock@hirstapplegate.com
Makena Stoakes                 mstoakes@smllawoffice.com
Patrick Sodoro                 psodoro@smllawoffice.com
Timothy Stubson                tstubson@crowleyfleck.com
Jane France                    jfrance@spkm.org



                                            /s/ Rachel E. Ryckman
                                            For White and Steele




                                               25
